Buchanan, Ch. J.,
delivered the opinion of the Court.
It is a settled, general rule of evidence in this State, that every person not interested in the event of the suit is a competent witness; the objection going to his credibility rather than to his competency. Here the suit was brought *135by the trustee of an insolvent debtor; it is an action of trover for certain goods held by the defendant, under a bill of sale executed to him by the insolvent, two days before the date of his application for the benefit of the insolvent laws. And the insolvent himself, being produced to prove, that at the time of executing the bill of sale to the defendant, (who is stated to have been a creditor,) he contemplated becoming an insolvent debtor, and so informed him. His testimony was objected to, on the ground that he could not be heard in a court of law to impeach his own deed, and his testimony was rejected, upon a misapprehension we think of the rules of evidence before stated, as prevailing in this State, there being nothing that we can perceive, to exempt it from the operation of that rule. The party offered as a witness having released to the trustee all his interest in the property in dispute, and in any residue of his estate which might remain after paying his debts, he had no apparent interest in the event of the suit, and the objection, if any, was to his credibility, and not to his competency. This as a general rule must be acceded to from necessity, if not for the preservation of consistency in the practical application of the law of evidence.
If there are cases in which a man shall not be called to impeach or invalidate an instrument which he has signed, they are exceptions; and we can perceive nothing to bring this case within the exception.
By the insolvent laws a deed or assignment made to a creditor or security, with the expectation of becoming an insolvent debtor, and with the intent to give an under preference to such creditor or security, is declared to be void, and the property attempted to be conveyed or assigned, to vest in the trustee of the insolvent debtor. The intention of the insolvent at the time of making the bill of sale in question, was the matter proposed to be proved, and that lying in his own breast, and being a matter difficult, if ever to be proved in such cases, except by disclosures by the party himself, it would seem to be a case peculiarly fit for *136the admission of his testimony; and we think the court below did wrong in rejecting it.
JUDGMENT REVERSED, AND PROCEDENDO AWARDED.